        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 1 of 19



 1   JACK P. DICANIO (SBN 138782)
     Jack.DiCanio@skadden.com
 2   MICHELLE KAO (SBN 322758)
     Michelle.Kao@skadden.com
 3   OLIVIA L. VADEN (SBN 334405)
     Olivia.Vaden@skadden.com
 4   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     525 University Avenue
 5   Palo Alto, California 94301
     Telephone: (650) 470-4500
 6   Facsimile:     (650) 470-4570
 7   MATTHEW E. SLOAN (SBN 165165)
     Matthew.Sloan@skadden.com
 8   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     300 South Grand Avenue, Suite 3400
 9   Los Angeles, California 90071-3144
     Telephone: (213) 687-5000
10   Facsimile:    (213) 687-5600
11   Attorneys for Defendant
     FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.
12

13                         IN THE UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION
16

17   UNITED STATES OF AMERICA,                           CASE NO.: 3:18-cr-00465-MMC

18                                Plaintiff,             FUJIAN JINHUA INTEGRATED
                   v.                                    CIRCUIT CO., LTD.’S REPLY IN
19                                                       SUPPORT OF ITS RENEWED AND
     UNITED MICROELECTRONICS CO. et al.,                 AMENDED MOTION FOR BILL OF
20                                                       PARTICULARS
                                  Defendants.
21                                                       Judge: The Honorable Maxine M. Chesney
                                                         Trial Date: February 14, 2022
22
                                                         Hearing Date: June 23, 2021
23                                                       Hearing Time: 2:15 p.m.

24

25

26

27             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                  CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
28

     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                  CASE NO.: 3:18-cr-00465-MMC
          Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 2 of 19



 1                                                    TABLE OF CONTENTS
                                                                                                                                              Page
 2

 3 TABLE OF AUTHORITIES .......................................................................................................... ii

 4            I.        INTRODUCTION ...................................................................................................1
 5            II.       THE COURT SHOULD GRANT JINHUA’S REQUEST FOR A BILL OF
                        PARTICULARS ......................................................................................................3
 6
                        A.        The Indictment Fails to Allege Sufficient Facts Demonstrating
 7                                Jinhua’s Purported Involvement in the Conspiracy or Any Wrongful
                                  Conduct ........................................................................................................3
 8
                        B.        The Government Has Failed To Identify Its Alleged Trade Secrets
 9                                With Sufficient Particularity or To Describe What Makes the Alleged
                                  Combination of Features Unique ................................................................9
10
                        C.        The Government Has Failed to Specify The Parts Of Jinhua’s Patents
11                                And Patent Application That Were Allegedly Based On Trade
                                  Secrets 2 and 6 ...........................................................................................12
12
                        D.        The Indictment Fails to Identify With Specificity When And How
13                                Jinhua Purportedly Knowingly Received The Alleged Trade Secrets.......13
14            III.      CONCLUSION ......................................................................................................15
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           i
      JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                                                     CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 3 of 19



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
 3                                                                   CASES
 4 Alta Devices, Inc. v. L.G. Elecs., Inc.,
      No. 18-cv-00404-LHK (VKD), 2019 WL 176261 (N.D. Cal. Jan. 10, 2019) .............................. 10
 5
   In re of Application of O2CNI Co.,
 6    No. C 13-80125 CRB (LB), 2013 WL 5826730 n.11 (N.D. Cal. Oct. 29, 2013) ......................... 10
 7 InteliClear, LLC v. ETC Glob. Holdings, Inc.,
      978 F.3d 653 (9th Cir. 2020) ........................................................................................................ 10
 8
   Myrio Corp. v. Minerva Network, Inc.,
 9    No.: 00-cv-20996 RMW (PVt),
      2001 U.S. Dist. LEXIS 10461, at *2-3 (N.D. Cal. Apr. 4, 2001) ................................................. 10
10
   Olmstead v. United States,
11    19 F.2d 842 (9th Cir. 1927) ............................................................................................................ 9
12 United States v. Bennett,
     621 F.3d 1131 (9th Cir. 2010) ........................................................................................................ 7
13
   United States v. Bortnovsky,
14   820 F.2d 572 (2d Cir. 1987) ......................................................................................................... 12
15 United States v. Cerna,
     No. CR 08-0730 WHA,
16   2009 U.S. Dist. LEXIS 133644, at *12-13 (N.D. Cal. Sept. 16, 2009) .......................................... 6
17 United States v. Chen,
     No. C05-375 SI, 2006 WL 3898177 (N.D. Cal. Nov. 9, 2006) ...................................................... 9
18
   United States v. DiCesare,
19   765 F.2d 890 (9th Cir. 1985) .......................................................................................................... 8
20 United States v. Ellis,
     121 F. Supp. 3d 927 (2015) ............................................................................................................ 7
21
   United States v. Feil,
22   No. CR 09-00863 JSW, 2010 WL 1525263 (N.D. Cal. Apr. 15, 2010) ......................................... 6
23 United States v. Ford Motor Co.,
     24 F.R.D. 65 (D.D.C. 1959), the court denied ................................................................................ 8
24
   United States v. Giese,
25   597 F.2d 1170 (1979).................................................................................................................. 7, 8
26 United States v. Hsia,
     24 F. Supp. 2d 14 (D.D.C. 1998) .................................................................................................... 7
27
   United States v. Ramirez,
28   54 F. Supp. 2d 25 (D.D.C. 1999) .................................................................................................... 8
                                                                           ii
       JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                                                 CASE NO.: 3:18-cr-00465-MMC
            Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 4 of 19



 1 United States v. Taylor,
     No. 17-cr-00191-JST-1, 2018 WL 4961608 (N.D. Cal. Oct. 12, 2018) ......................................... 6
 2
   United States v. Tomasetta,
 3   429 F.2d 978 (1st Cir. 1970) ................................................................................................... 12, 13
 4 United States v. Trie,
     21 F. Supp. 2d 7 (D.D.C. 1998) .................................................................................................... 12
 5
   United States v. Ward,
 6   No. CR-11-2123-RMP (E.D. Wash. June 21, 2012) .................................................................... 13
 7 Vesta Corp. v. Amdocs Management Ltd.,
     No. 3:14-CV-1142-HZ, 2016 WL 8732371 (D. Or. Apr. 1, 2016) .............................................. 10
 8
   Via Technologies, Inc. v. Asus Computer International,
 9   No. 14-cv-03586-BLF (HRL), 2016 WL 5930280 (N.D. Cal. Mar. 17, 2016) ...................... 10, 11
10                                                                 STATUTES
11 18 U.S.C. § 1831(a)(3) ...................................................................................................................... 15

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            iii
       JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                                                    CASE NO.: 3:18-cr-00465-MMC
            Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 5 of 19



 1 I.          INTRODUCTION
 2             The government’s opposition fails to identify a single fact alleged in the indictment—or
 3 contained within the voluminous discovery produced to date—that would be sufficient to prove

 4 Jinhua, as opposed to UMC or the individual defendants, guilty of the charged offenses.1 Not one.

 5 Without this basic information, Jinhua lacks sufficient notice of the charges against it and it cannot

 6 effectively prepare for trial. The government’s silence in the face of Jinhua’s demonstration of this

 7 utter void of evidence supporting the government’s allegations is damning and begs the question of

 8 why Jinhua is even before this Court. That question is for another day, but at the very least, Jinhua

 9 is entitled to a bill of particulars explaining with particularity precisely what it is alleged to have

10 done so that it does not go into trial blindly.

11             Jinhua demonstrated in its moving papers that the indictment was deficient in numerous
12 respects and that the government’s discovery had failed to cure those deficiencies. The government’s

13 opposition fails to address these pleading flaws, let alone the gaping hole in the government’s

14 evidence. Contrary to the government’s assertions, Jinhua does not seek a “fully integrated” roadmap

15 of the government’s order of proof and witnesses, nor do Jinhua’s requests amount to “civil

16 interrogatories.” (Opp. at 1:17, 5:2.) Jinhua simply seeks what Rule 7(f) requires, and due process

17 demands: sufficient disclosure of the government’s alleged facts as against Jinhua (as opposed to

18 the other defendants), to allow Jinhua to adequately prepare for trial. The indictment, even when

19 viewed with the benefit of the voluminous discovery, does not come close to meeting that standard.

20             First, as noted above, the government has still failed to identify any specific facts in the
21 indictment detailing Jinhua’s role in the alleged conspiracy or any wrongful conduct by Jinhua. The

22 indictment does not allege when Jinhua purportedly entered the conspiracy; who purportedly acted

23 on Jinhua’s behalf; or any wrongful overt acts allegedly committed by Jinhua. To the contrary, the

24 only specific allegations of wrongful conduct in the indictment are asserted against individual

25 defendants Wang and Ho, who were both UMC employees at the time they committed their allegedly

26 wrongful acts. (Mot. at 5:4-17.) Nothing in the 7 million documents produced to date fills this void.

27

28   1         This brief uses the same abbreviations used in Jinhua’s motion. See Dkt. 164.
                                                         1
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                     CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 6 of 19



 1 There is not a single admission in those almost 17 million pages of documents that points to anything

 2 resembling a conspiracy. Not one. If there was, the government would surely point it out.

 3          The government seeks to fill these pleading deficiencies and evidentiary holes by relying on
 4 UMC’s guilty plea. (Opp. at 2:19-20.) But UMC’s plea does not implicate Jinhua in any way.

 5 (Mot. at 8:5-9:5.) On the contrary, despite its cooperation agreement requiring UMC to provide all

 6 relevant documents and information requested by the government (Dkt. 148 ¶ 9(c)), UMC did not

 7 admit the existence of a conspiracy (Dkt. 145 at 2-3; Dkt 148 ¶¶ 1-2, 2(n)); stated that its senior

 8 management had no knowledge of any misappropriation (Dkt. 144 at 4:19-20); and issued a press

 9 release the same day as its guilty plea stating that it had stripped any confidential Micron information

10 from its DRAM technology and never delivered any Micron proprietary information to Jinhua.

11 (Sloan Decl. ¶ 14; id. at Ex. 4.; see also Dkt. 144 (UMC’s Sentencing Memorandum) at 4.)

12          The government’s reliance on the Taiwan proceedings (Opp. at 1:10-13) is similarly
13 misplaced. Neither Jinhua nor Stephen Chen (who became Jinhua’s President in February 2017,

14 well after the purported misappropriation and wrongful use of Micron’s alleged trade secrets alleged

15 here (Dkt. 1, ¶¶ 7, 18-31)), were parties to those proceedings; no conspiracy with Jinhua was alleged;

16 and the Taiwanese court found that there was no evidence that UMC had used Micron’s trade secrets

17 or that UMC had provided any Micron trade secrets to Jinhua. (Dkt. 144 at 5.)

18          Second, the government has still failed to identify with specificity which elements of the 23
19 voluminous documents it now contends constitute alleged Trade Secrets 1 through 8 are purportedly

20 trade secrets and were allegedly misappropriated, copied, or knowingly obtained by Jinhua.

21 Apparently recognizing that it cannot identify any discrete elements of these documents (most of

22 which were for technology that had already been in mass production for several years as of 2016)

23 that are entitled to trade secret protection, the government has now belatedly claimed that alleged

24 Trade Secrets 1 through 8 are “combination” or “compilation” trade secrets. Even under this new

25 found designation, however, the government must still identify how the specific combination of

26 elements in each trade secret makes that particular design unique, valuable and entitled to trade secret

27 protection. The government has not even attempted to meet that burden. Nor has it identified where

28 Jinhua can find alleged Trade Secrets 1-8 in the 148,000 pages of the Technology Transfer Package
                                                       2
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                        CASE NO.: 3:18-cr-00465-MMC
         Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 7 of 19



 1 (sometimes referred to herein as the “TTP”) that UMC sent to Jinhua in September 2018. (Dkt. 144

 2 at 4.) Indeed, despite the statements in UMC’s sentencing memorandum stating that “the first

 3 tranche of DRAM process technology [was transferred to Jinhua] . . . in September 2018” through

 4 the TTP (id. (emphasis added); see also Dkt. 148 at 6, ¶ 2(n)), the government now claims that it

 5 need not prove that any documents in the TTP “contain” Micron trade secrets, and refuses to explain

 6 when the purported trade secrets were allegedly transferred to Jinhua. (Opp. at 13:18-23.)

 7         Third, while the government’s opposition provides some guidance on the specific parts of
 8 the five patents and patent application identified in the indictment that are “similar to” or “based on

 9 or derived from” alleged Trade Secrets 2 and 6, the indictment, even when viewed with the benefit

10 of the FBI-302 cited by the government, is insufficient to satisfy Rule 7(f). Indeed, the referenced

11 FBI-302 is just two pages long and only addresses a handful of examples in which Micron alleges

12 purported similarities between the filed patents and patent application and Micron products.

13         Finally, the government continues to dodge Jinhua’s simple and straightforward request that
14 the government identify precisely when it alleges that Jinhua “knowingly received” the alleged trade

15 secrets. Jinhua needs this information to properly prepare for trial because it is unclear from the

16 indictment when during the course of the alleged three-year conspiracy the government claims that

17 Jinhua actually obtained the alleged trade secrets. The government's unexplained and unreasonable

18 silence forces Jinhua to continue guessing about the most basic elements of the charges against it.

19 The court should therefore grant Jinhua’s motion for a bill of particulars.

20 II.     THE COURT SHOULD GRANT JINHUA’S REQUEST FOR A BILL OF
           PARTICULARS
21
           A.      The Indictment Fails to Allege Sufficient Facts Demonstrating Jinhua’s
22                 Purported Involvement in the Conspiracy or Any Wrongful Conduct
23         As demonstrated in Jinhua’s motion, the indictment, even when viewed in connection with

24 the government’s discovery, fails to provide sufficient information about Jinhua’s purported role in

25 the alleged conspiracies—or, indeed, any wrongful conduct by Jinhua—to give Jinhua notice to

26 adequately prepare for trial. (Mot. at 11-14.) Most significantly, the indictment fails to describe

27 with specificity (1) when, where and how Jinhua purportedly joined the conspiracies; (2) the specific

28 individuals who allegedly acted on Jinhua’s behalf to join the conspiracies; (3) the nature and date
                                                       3
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                       CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 8 of 19



 1 of any overt acts purportedly committed by Jinhua that demonstrate that Jinhua knowingly and

 2 willfully participated in the alleged conspiracies; and (4) whether the government is alleging that

 3 Jinhua conspired to (a) misappropriate, (b) copy or (c) knowingly obtain Micron’s trade secrets, or

 4 some combination of the above. (Id.; Sloan Decl. Ex. 15 ¶¶ 1-4.)

 5          The government’s claims that the combination of the indictment, the discovery produced to
 6 date, UMC’s guilty plea and the Taiwanese criminal judgment against UMC are sufficient to give

 7 Jinhua adequate notice to prepare for trial are without merit. Indeed, the indictment provides almost

 8 no details about any allegedly wrongful conduct by Jinhua. (Mot. at 5:4-17.) The government’s

 9 attempt to cure this defect by pointing to the allegations of wrongdoing against the individual

10 defendants are unavailing. The government makes much of the fact, for instance, that the indictment

11 alleges that Stephen Chen, who was a senior vice president of UMC as well the President of Jinhua,

12 was one of the alleged conspirators. (Opp. at 5.) The government neglects to mention, however,

13 that by the its own account, Chen did not become the President of Jinhua until February 2017 (Dkt.

14 1 ¶ 7), well after the conspiracies allegedly commenced in January 2016 (Count One) and October

15 2015 (Count Two), respectively (id. at ¶¶ 17, 51); well after defendant Ho (who was a UMC

16 employee) allegedly stole Micron trade secrets from MMT in or around October 2015 (id. at ¶¶ 25,

17 37); and well after defendant Wang allegedly stole Micron confidential materials when leaving MMT

18 in April 2016 and then later allegedly used stolen Micron trade secret material contained in alleged

19 Trade Secret 5 to assist UMC in it design of the F32nm DRAM design rules (id. at ¶¶ 26-28, 43).

20          The government’s reliance on UMC’s guilty plea (Opp. at 1) fares no better. UMC pled
21 guilty to a single, narrowly-focused charge of trade secret theft based almost solely on the conduct

22 of defendants Wang and Ho, who were both UMC employees at the time of their conduct, and whom

23 UMC has admitted had acted, at least in part, for UMC’s benefit. (Dkt. 144 at 4; Dkt. 148 ¶ 2(z).)

24 Significantly, UMC did not plead guilty to the conspiracy charges leveled against UMC and Jinhua

25 in the indictment despite the provision in its cooperation agreement requiring it to give the

26 government all evidence in its possession. (Dkt. 144 at 1, 5 (noting that UMC “has done an extensive

27 investigation of the underlying facts, and has cooperated with the government, including providing

28 information about facts discovered in its internal investigation”); Dkt. 148, ¶ 9(c).) To the contrary,
                                                       4
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                       CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 9 of 19



 1 UMC stated in its sentencing memorandum and in a press release issued immediately after its guilty

 2 plea that UMC decided as early as December 2015 or January 2016 that it planned to model its

 3 technology after Samsung, not Micron (so Micron’s confidential designs would be of little value to

 4 it); and that UMC’s “top management” first learned about defendant Ho’s and Wang’s wrongful

 5 conduct after the Taiwan raids in February 2017 (Id. at 3-4; Sloan Decl. ¶ 14; id. at Ex. 4; Dkt. 144

 6 at 4), thus undermining any claim that UMC conspired with Jinhua. Moreover, UMC publicly stated

 7 that following the Taiwan raids, it directed any potential inputs from defendant Wang to be removed

 8 from UMC’s DRAM technology and that UMC had never delivered any materials based on Micron

 9 confidential information to Jinhua or anyone else. (Dkt. 148 at ¶ 14; id. at Ex. 4; Dkt. 144 at 5.)

10         The government’s embrace of the Taiwan criminal case is similarly unavailing. Although
11 the Taiwanese court found that UMC was guilty under Taiwanese trade secret law for failing to

12 exercise the requisite degree of caution to prevent the crimes committed by its employees, UMC’s

13 senior management was not found culpable of intentionally misappropriating Micron’s trade secrets

14 or conspiracy of any kind, and there were no charges brought against Jinhua. (Dkt. 144 at 5.)

15 Moreover, the Court found that there was no evidence that UMC had used Micron’s 25nm DRAM

16 design rules or that UMC had provided those design rules to Jinhua. (Id.)

17         The government’s legal challenges to Jinhua’s requested bill of particulars are also
18 unfounded. The government takes issue first with Jinhua’s request that the government specify

19 “when, where and how” Jinhua purportedly joined the conspiracies, including the specific conduct

20 or evidence demonstrating Jinhua’s purported agreement to enter the conspiracies. (Opp. at 6.)

21 Contrary to the government’s assertions, however, there is strong case law in favor of such a bill of

22 particulars in cases such as this where the indictment pleads a nearly three-year long conspiracy (See

23 Dkt. 1 ¶ 35, 49) and there is genuine uncertainty as to when the government alleges Jinhua

24 purportedly entered it. The uncertainty is real here. The indictment appears to allege that UMC and

25 Jinhua “conspired to circumvent Micron’s restrictions on its proprietary technology” at the very

26 beginning of the purported conspiracies, which allegedly began, “in or about January 2016” (Count

27 One) and “in or about October 2015” (Count Two.) (Id., ¶¶ 17, 18, 51.) But according to the

28 government’s allegations elsewhere, that is before Jinhua was even “formed and funded” by the
                                                       5
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                       CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 10 of 19



 1 Chinese government in or round February 2016. (Id., ¶ 19.) Moreover, there are no facts alleged as

 2 to what action Jinhua purportedly took to enter the conspiracies or who acted on Jinhua’s behalf.

 3             Given these glaring deficiencies and inconsistencies in the indictment, the court should
 4 compel the government to specify when Jinhua is alleged to have entered the conspiracies, so that it

 5 is not left guessing what it is actually accused of doing. Is the government alleging that Jinhua

 6 entered the conspiracy in October 2015 or January 2016, when the conspiracies allegedly began? In

 7 February 2016 when Jinhua was allegedly founded?             In April 2016 when Wang allegedly
 8 downloaded Micron files from MMT? In July or August 2016 when Wang allegedly used stolen

 9 Trade Secret 5 to assist UMC with its design of its DRAM product? In October 2016, when Jinhua

10 attended the recruiting fair in California? In September through March 2017 when UMC and Jinhua

11 allegedly filed patents and a patent application? Or in September 2018 when Jinhua apparently

12 received the TTP from UMC? (Id. at ¶¶ 17, 19, 28, 30-32, 51; Dkt. 144 at 4.) The answers to those

13 questions remain a mystery even though the case was indicted more than two and a half years ago.

14             In situations like this where the indictment provides no guidance as to when a defendant
15 purportedly entered a long-running conspiracy with multiple co-conspirators and multiple points the

16 government could allege a defendant entered the conspiracy, courts have ordered a bill of particulars

17 “clarifying when each defendant is alleged to have first joined each conspiracy.” United States v.

18 Cerna, No. CR 08-0730 WHA, 2009 U.S. Dist. LEXIS 133644, at *12-13 (N.D. Cal. Sept. 16, 2009)

19 (“Without knowing when they are alleged to have joined each conspiracy, defendants cannot know

20 the universe of conduct against which they must prepare a defense.”) (emphasis in original). This

21 Court reached a similar result in United States v. Feil, No. CR 09-00863 JSW, 2010 WL 1525263

22 (N.D. Cal. Apr. 15, 2010) (holding that defendants are entitled to a bill of particulars where the

23 alleged conspiracy “spans a period of three to seven years,” and “the Government has produced over

24 70,000 pages of discovery.”) Id. at *3.2

25
     2     The government’s attempt to distinguish Feil and Cerna falls flat. It attempts to distinguish
26
   Feil by citing United States v. Taylor, No. 17-cr-00191-JST-1, 2018 WL 4961608 (N.D. Cal. Oct.
27 12, 2018) (Opp. at 8-9), where the court denied defendant’s request for a bill of particulars because
   “the level of detail in this case far exceeds the boilerplate paragraphs from the indictment” in Feil.
28 2018 WL 4961608 at *4. That is not the case here, where the indictment lacks any allegations of
                                                                                                  (cont’d)
                                                       6
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                   CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 11 of 19



 1          The government’s reliance on United States v. Giese, 597 F.2d 1170 (1979), is misplaced.
 2 Unlike in Guise, Jinhua does not seek the “when, where, and how” of every act in furtherance of the

 3 conspiracy” or “all overt acts in furtherance of the conspiracy.” Id. at 1180-81 (emphasis added).

 4 Jinhua merely seeks the government to identify when in the course of the nearly three-year long

 5 alleged conspiracy, Jinhua is accused of entering the conspiracy and how it purportedly manifested

 6 that assent. Given that the government has now obtained the full cooperation of the principal alleged

 7 co-conspirator (UMC) and free access to its documents and employees, that should not be difficult

 8 to provide if there is any cognizable evidence to support the government’s charges (which of course,

 9 there is not). The government’s citation to a 75 year old case is unavailing. (Opp. at 7 (citing Rose

10 v. United States, 149 F.2d 755 (9th Cir. 1945).) While the government may prove a conspiracy by

11 “circumstantial evidence,” “mere suspicion or speculation cannot be the basis for creation of logical

12 inferences.” United States v. Bennett, 621 F.3d 1131, 1139 (9th Cir. 2010) (overturning conviction

13 of one defendant based on its relationship with its co-defendant where “[t]he government introduced

14 no evidence regarding the relationship between [the two defendants], and the record contains nothing

15 from which the jury could discern the [nature of the relationship]”). Here, the government has

16 nothing beyond mere suspicion and the fact that UMC and Jinhua entered into a technology

17 cooperation agreement to support its conspiracy allegations. As Bennett instructs, this is insufficient.

18          The government’s challenge to Jinhua’s request that the government identify the specific
19 individuals who allegedly entered the conspiracy on behalf of Jinhua (Opp. at 7) is similarly

20 unfounded. Given that the only senior Jinhua employee who is identified in the indictment is Stephen

21 Chen, and he did not become Jinhua’s President until February 2017, long after the indictment alleges

22 that the “conspiracies” commenced (in January 2016 (Count One) and October 2015 (Count Two),

23 respectively), Jinhua is entitled to know whom the government contends entered the conspiracy on

24 Jinhua’s behalf. United States v. Hsia, 24 F. Supp. 2d 14, 31 (D.D.C. 1998) (“Often it is not readily

25

26 wrongful conduct by Jinhua. The government’s citation to United States v. Ellis, 121 F. Supp. 3d
   927 (2015), (Opp. at 8), is similarly distinguishable: in Ellis the indictment “allege[d] that defendants
27 were involved in two specific incidents in furtherance of the racketeering conspiracy” and specified
   which defendants were involved in each incident. 121 F. Supp. 3d at 929. Here, the indictment
28 alleges no specific wrongful conduct by Jinhua whatsoever, such that it is impossible for Jinhua to
   tell when it purportedly entered the alleged conspiracies.
                                                       7
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                         CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 12 of 19



 1 apparent from an indictment who performed acts attributed to corporations, and a bill of particulars

 2 is an appropriate way to identify these individuals to help the defendant prepare for trial even when

 3 the defendant is the corporation itself.”). Although the government has now produced more than 16

 4 million pages of documents, including millions of pages from the key UMC custodians, these offer

 5 no clue as to who allegedly conspired on behalf of Jinhua. Given the uncertainty of the government’s

 6 allegations, Jinhua needs to know the identity of that person (or persons) so that it can adequately

 7 prepare its defense. See also United States v. Ramirez, 54 F. Supp. 2d 25, 30 (D.D.C. 1999)

 8 (Defendants “are entitled to a bill of particulars setting forth the names of all persons the government

 9 would claim at trial were co-conspirators . . . , the approximate dates and locations of any meetings

10 or conversations not already identified in the indictment in which each defendant allegedly

11 participated, and the approximate date on which each defendant allegedly joined the conspiracy.”)

12          The cases cited by the government are easily distinguishable. In United States v. DiCesare,
13 765 F.2d 890 (9th Cir. 1985), for instance, the defendant sought names of multiple “unknown

14 coconspirators,” the “exact date on which the conspiracy allegedly began,” and a description of “all

15 other overt acts.” Id at 897-98. Here by contrast, Jinhua simply seeks the name of the person who

16 is alleged to have entered the conspiracy on its behalf. United States v. Ford Motor Co., 24 F.R.D.

17 65 (D.D.C. 1959), a 1959 case about the Sherman Anti-Trust Act, is similarly distinguishable, as

18 there the indictment contained “sufficient detail . . . to serve as a basis upon which the defendant may

19 investigate and determine the information by itself.” Id. at 69. Here, as noted, the indictment fails

20 to provide any information specific to Jinhua’s allegedly wrongful conduct. For the reasons

21 discussed above, it is imperative that Jinhua have that information to properly prepare for trial.

22          The government’s opposition to Jinhua’s third and fourth requests also falls short. The
23 government again tries to reframe Jinhua’s request by suggesting that Jinhua seeks an order requiring

24 the government to identify “all the overt acts in furtherance of the conspiracy” (Opp. at 7 (citing

25 Giese, 597 F.2d at 1180-81)). That is not what Jinhua is seeking. Jinhua requests the government

26 to identify any overt acts that demonstrate that Jinhua allegedly acted knowingly in the alleged

27 unlawful conduct. (Sloan Decl. Ex. 15 ¶ 3.) Given the lack of such evidence in the discovery and

28 Jencks material produced to date, Jinhua is entitled to notice of what, if anything, the government
                                                       8
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                        CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 13 of 19



 1 contends supports that element of its charges.. (See Mot. at 13-14.)3

 2             Finally, the government challenges Jinhua’s request that the government identify precisely
 3 which objects of the conspiracy Jinhua allegedly conspired to violate. Given the dearth of allegations

 4 in the indictment and the void of evidence in the record, Jinhua needs this information to avoid

 5 potential prejudicial surprise at trial. (Mot. at 12:6-13:10.) The government’s arguments to the

 6 contrary are unavailing and the case it cites, Olmstead v. United States, 19 F.2d 842 (9th Cir. 1927),

 7 a bootlegging case from the 1920s, is easily distinguishable. In fact, Olmstead granted a limited bill

 8 of particulars within a narrower scope of what was requested. Id. at 844.

 9             B.     The Government Has Failed To Identify Its Alleged Trade Secrets With
                      Sufficient Particularity or To Describe What Makes the Alleged Combination of
10                    Features Unique
11             As Jinhua demonstrated in its moving papers, the indictment failed to identify the alleged
12 trade secrets with sufficient particularity to satisfy Rule 7(f). (Mot. at 14-21.) The government’s

13 glib claim that the “Indictment [e]xceeds the [p]leading [r]equirements” is anything but accurate.

14 Rather than identify the specific elements or features of Micron’s confidential materials that

15 purportedly meet Section 1839(3)’s demanding standards for trade secret protection (which requires

16 the government to prove that the alleged information was not “generally known” or “readily

17 ascertainable through proper means” like reverse engineering), the indictment broadly described the

18 alleged trade secrets at issue here. The indictment identifies Trade Secret 1 as “the ways and means

19 in which proprietary and non-propriety components were compiled and combined by Micron” and

20 alleged Trade Secrets 2-8 as seven voluminous documents (which are collectively over 1300 pages

21 long). (Dkt 1 ¶ 12(a)-(h).) That sweeping description was clearly insufficient to give Jinhua notice

22 of the specific elements of Micron’s voluminous materials that the government alleges are entitled

23 to trade secret protection or are alleged to have been misappropriated. (Mot. at 14-16.)

24             In apparent recognition of these deficiencies in the indictment, the government made some
25

26   3    United States v. Chen, which is cited by the government, actually supports Jinhua’s position.
27 There, the court granted a bill of particulars with respect to specific counts, requiring that “the
   government state the manner in which [defendant] and each alleged co-conspirator contributed to the
28 charged conspiracy, and the times and places of said participation.” No. C05-375 SI, 2006 WL
   3898177, at * 4 (N.D. Cal. Nov. 9, 2006).
                                                     9
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                    CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 14 of 19



 1 significant eleventh hour corrections. First, it sent Jinhua the May 4, 2021 letter specifying that

 2 “Trade Secret 1 comprises the compilation of information in Trade Secrets [2-8], along with the

 3 information” contained in 16 additional voluminous files identified in the letter. (Sloan Decl. ¶ 30;

 4 id., Ex. 14 at 1.) Secondly, in its opposition, the government definitively confirmed that it will now

 5 assert that alleged Trade Secrets 2-8 are compilation or combination trade secrets. (Opp. 11:6-8.)

 6             However, the government still fails to meet its burden of identifying the alleged trade secrets
 7 with sufficient specificity under federal law. See InteliClear, LLC v. ETC Glob. Holdings, Inc., 978

 8 F.3d 653, 658 (9th Cir. 2020) (holding a trade secret plaintiff must “describe the subject matter of

 9 the trade secret with sufficient particularity to separate it from matters of general knowledge in the

10 trade or of special knowledge of those persons . . . skilled in the trade” (alteration in original)).4 Even

11 if the government is now belatedly claiming that the alleged trade secrets at issue are combination or

12 compilation trade secrets, the government must still: (1) identify the specific portions of a document

13 that make up the compilation/combination; and (2) demonstrate how the compilation/combination is

14 distinguishable from what is already publicly known. See Myrio Corp. v. Minerva Network, Inc.,

15 No.: 00-cv-20996 RMW (PVt), 2001 U.S. Dist. LEXIS 10461, at *2-3 (N.D. Cal. Apr. 4, 2001)

16 (requiring a trade secret plaintiff to "specify precisely which portions of the document describes the

17 trade secret(s)"); see also Alta Devices, Inc. v. L.G. Elecs., Inc., No. 18-cv-00404-LHK (VKD), 2019

18 WL 176261, at *5 (N.D. Cal. Jan. 10, 2019) (requiring a trade secret plaintiff to "state and . . . identify

19 [the trade secret] compositions in a manner that distinguishes them from what is already known").

20             Rather than try to repair these flaws in its pleading, the government simply ignores them and
21 the key cases cited by Jinhua—Vesta Corp. v. Amdocs Management Ltd., No. 3:14-CV-1142-HZ,

22 2016 WL 8732371 (D. Or. Apr. 1, 2016) and Via Technologies, Inc. v. Asus Computer International,

23 No. 14-cv-03586-BLF (HRL), 2016 WL 5930280 (N.D. Cal. Mar. 17, 2016). The government’s

24 failure to address the standard for identifying a compilation/combination trade secret likely stems

25

26   4     Courts have recognized that civil trade secret law is instructive given the dearth of criminal
27 cases on trade secret theft. See, e.g., In re of Application of O2CNI Co., No. C 13-80125 CRB (LB),
   2013 WL 5826730, at *15 n.11 (N.D. Cal. Oct. 29, 2013) (“The point here is that [civil trade secret
28 law] provides a mechanism to frame the appropriate scope of discovery, including discovery in aid
   of a criminal case.”). The government does not contest this in its Opposition.
                                                        10
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                       CASE NO.: 3:18-cr-00465-MMC
          Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 15 of 19




 1 from the fact that it has no clear idea about how or why the alleged trade secret documents—some

 2 of which appear to be high-level training documents prepared to help familiarize employees with

 3 DRAM concepts—are unique from what was publicly known at the time Jinhua allegedly conspired

 4 to steal them. Indeed, contrary to the government's claims that these documents contain highly

 5 sensitive recipes for DRAM, alleged Trade Secret 7 disclaims that it provides any detailed values.

 6 The document notes that it is merely a                             and
 7                                        or                                        (Sloan Decl., Ex. 12 at 4.)
 8 Moreover, the plain language of Trade Secret 7 demonstrates that it was obsolete before the

 9 conspiracies here even began: it states that

10                                                                                            (Id.)
11           Significantly, now that the government has indicated that all of the alleged trade secrets are
12 compilation or combination trade secrets, the government and its experts should be precluded from

13 arguing that any single element, process flow, or specification is entitled to individual trade secret

14 protection or that UMC's DRAM technology copied any of these discrete line items or features in

15 the alleged trade secret documents. Given the government's insistence that the alleged trade secrets

16 are the documents themselves or "the specific combination of information in each document," (Opp.

17 11:6-8), it must prove beyond a reasonable doubt that Jinhua obtained or received the complete

18 documents identified as alleged Trade Secrets 1-8, or every piece of information they contain, in

19 order to establish that Jinhua knowingly received the alleged trade secrets (as required for Count 7).

20          The government's attempt to avoid its responsibility to identify which of the more than

21 37,000 documents in the Technology Transfer Package purportedly contain or reflect Trade Secrets

22 1-8 (Opp. at 13:18-25) is telling. The UMC sentencing memorandum states that "UMC transferred

23 the first tranche of DRAM process technology to Jinhua in September 2018." (Dkt. 144 at 4; see

24 also Dkt. 148 ¶ 2(n).) Given that the indictment alleges that both the conspiracy counts (Counts 1

25 and 2) and the substantive economic espionage count (Count 7) continued through the date of the

26 indictment, the clear implication is that the government plans to prove that the TTP contained

27 sensitive Micron trade secrets. If that is true, then Jinhua is entitled to a bill of particulars identifying

28 where in the over 148,300 pages of those materials, the government contends that Jinhua will find
                                                         11
     JINHUA'S REPLY ISO MOTION FOR BILL OF PARTICULARS                            CASE NO.: 3:18-cr-00465-MMC
       Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 16 of 19



 1 the alleged trade secrets. See United States v. Bortnovsky, 820 F.2d 572, 574-75 (2d Cir. 1987)

 2 (reversing denial of bill of particulars relating to information vital to the defendants’ understanding

 3 of the charges, where the government asserted “that it fulfilled its obligation to inform appellants of

 4 the charges by being explicit in the indictment and by providing over 4,000 documents to defense

 5 counsel during discovery”). It would simply be unfair to expect Jinhua’s expert to comb through the

 6 37,000 documents to discover what the government should long since have identified before

 7 indictment. Due process requires that the government provide this information now, or not rely on

 8 this theory later at trial. See United States v. Tomasetta, 429 F.2d 978, 979 (1st Cir. 1970) (“Without

 9 sufficient information to identify that conduct which the grand jury has deemed adequate to support

10 an indictment, an accused is at a material disadvantage in meeting the charge against him.”).

11         On the other hand, if the government does not intend to prove that Jinhua obtained any of the
12 alleged trade secrets through the TTP, the court should require the government to say so now, so

13 Jinhua has fair notice and its experts do not have to spend hundreds or thousands of hours looking

14 for a proverbial needle in the 148,000 pages of this production. As Jinhua indicated in its moving

15 papers, Jinhua has yet to find any trade secret documents in this production. And UMC, despite its

16 obligation to cooperate with the government, has indicated that it “never planned to, and did not

17 transfer Micron trade secrets or any unauthorized third-party information to Jinhua.” (Sloan Decl. ¶

18 14 (citation omitted); id. at Ex. 4. at 1) The government should stop playing hide the ball now, see

19 United States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998), and either confirm that it does not intend

20 to prove that Jinhua received any of the alleged Trade Secrets—or any other confidential Micron

21 information—in the TTP or identify precisely where it contends the alleged trade secrets reside.

22         Notwithstanding the government’s promises that it will cure any flaws in identifying the
23 relevant trade secrets in its upcoming expert disclosures on July 2, 2021 (Opp. at 10), the government

24 cannot continue to evade responsibility for providing more detail by shifting the goalposts with vague

25 promises of future disclosures. Jinhua is entitled to that information now.

26         C.      The Government Has Failed to Specify The Parts Of Jinhua’s Patents And
                   Patent Application That Were Allegedly Based On Trade Secrets 2 and 6
27

28         As demonstrated in Jinhua’s moving papers, the indictment also fails to identify with
                                                      12
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                       CASE NO.: 3:18-cr-00465-MMC
        Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 17 of 19



 1 specificity either (1) the specific portions of the six joint UMC/Jinhua patents and patent application

 2 filed during the relevant time period that allegedly contained information that was “based on” or

 3 “very similar to” to alleged Trade Secrets 2 and 6; or (2) the specific sections of Trade Secrets 2 and

 4 6 (which are respectively 233-pages and 302-pages long) upon which the unnamed portions of these

 5 patents were purportedly based. (Mot. at 21.) The government’s generalized assertion that this

 6 information was buried somewhere within the indictment is simply insufficient to provide Jinhua

 7 with its Sixth Amendment guarantee “to be informed of the nature and cause of the accusation

 8 [against it].” Tomasetta, 429 F.2d at 979. Without further information, Jinhua and its expert would

 9 be forced to “guess which portions” of the almost 100 pages of technical specifications, claims and

10 diagrams in the patents/patent application “will be the subject of the Government’s case-in-chief.”

11 See United States v. Ward, No. CR-11-2123-RMP, at 5-6 (E.D. Wash. June 21, 2012).

12          The government’s attempt to cure these pleading deficiencies by pointing to an FBI-302 from
13 a Micron employee who purportedly describes “the design similarities between the patent[s] and

14 Micron’s Technology,” (Opp. 14:18-19), falls short. The Micron FBI-302 is just two pages long and

15 only addresses a handful of alleged similarities. Thus, the broad-brush statements in the indictment,

16 even when considered with the benefit of the FBI-302, fail to provide sufficient information to give

17 Jinhua adequate notice of the government’s allegations since it does not identify all instances of such

18 similarities or even provide enough specificity with respect to the instances it does purport to identify.

19 In order to provide Jinhua sufficient notice to be able to adequately prepare for trial, and ensure that

20 its Sixth Amendment rights are protected, the court should either (1) compel the government to

21 identify any other instances in which it claims that UMC and Jinhua’s joint patents or patent

22 applications are “the same or very similar to”—or “based upon or derived from”—alleged Trade

23 Secrets 2 and 6 or (2) preclude the government from introducing any evidence at trial that UMC and

24 Jinhua’s patents or patent application were similar to or based upon Trade Secrets 2 and 6 other than

25 those similarities already addressed in the two-page FBI-302. See Tomasetta, 429 F.2d at 979.

26          D.      The Indictment Fails to Identify With Specificity When And How Jinhua
                    Purportedly Knowingly Received The Alleged Trade Secrets
27

28          The government must also identify when and how Jinhua purportedly received the alleged
                                                        13
     JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                          CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 18 of 19



 1 trade secrets in order for Jinhua to properly prepare a defense. (Mot. at 22.) This is not an improper

 2 attempt to force the government to “marshal and disclose” all of its trial evidence, as the government

 3 suggests. (Opp. at 15.) Jinhua simply seeks fair notice of when it is accused of taking possession

 4 of Micron’s alleged trade secrets, which is one of the central facts in this case. The answer, which

 5 should be clear cut, is a mystery to Jinhua even now, more than two and a half years after indictment,

 6 and after receiving almost 16 million pages of discovery. (Sloan Decl. ¶ 16.)

 7             Does the government allege and intend to prove that Jinhua received the trade secrets: (1) In
 8 late 2015 and early 2016, when Ho and Wang allegedly brought documents from Micron to UMC?

 9 (2) In July 1, 2016 when the “employment” agreement5 Ho signed with Jinhua allegedly became

10 effective? (3) In July or August 2016, when Wang allegedly used Trade Secret 5 to assist in UMC’s

11 design of the F32nm DRAM product? (4) From approximately September 2016 through March 2017,

12 when UMC and Jinhua allegedly filed the five patents and a patent application purportedly

13 “concerning DRAM technology that contained information that was the same or very similar to

14 technology described in Micron’s Trade Secrets 2 and 6”? (5) In October 2016, when Jinhua

15 participated in the recruiting fair in Northern California, at which time, the indictment alleges “Chen,

16 UMC and Jinhua had obtained and were in continuous control of the stolen Micron trade secrets”

17 (although the UMC sentencing memorandum, states that the UMC RAM process technology was

18 not turned over to Jinhua until September 2018)? (6) In February 2017, when Chen allegedly became

19 Jinhua’s President? Or (7) in September 2018, when UMC purportedly delivered the Technology

20 Transfer Package to Jinhua? (Dkt. 1 ¶¶ 7, 24, 25, 28, 31, 32, 37-47; Dkt. 144 at 4.) Alternatively,

21 does the government intend to argue that Jinhua received the alleged Trade Secrets at some other

22 undisclosed time during the nearly three year span of the alleged conspiracies? Given the numerous

23 possibilities—and the complete lack of any concrete allegations in the indictment or evidence in the

24 produced discovery—Jinhua needs more specificity so it will not be forced to prepare at least seven

25

26
     5    As Jinhua will establish at trial, notwithstanding any such agreements, Ho never became a
27
   Jinhua employee and Jinhua cannot be held criminally (or civilly) liable for his alleged actions under
28 respondeat superior or any other theory of vicarious liability.
                                                                                                     (cont’d)
                                                         14
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                      CASE NO.: 3:18-cr-00465-MMC
           Case 3:18-cr-00465-MMC Document 183 Filed 06/09/21 Page 19 of 19



 1 different defenses on the basic element of when it purportedly received the alleged trade secrets.6

 2             Rather than meaningfully contest Jinhua’s showing that the government must allege facts
 3 establishing that Jinhua knew the alleged trade secrets it received were stolen (Mot. at 22-23), the

 4 government resorts to a convoluted argument about whether Section 1831(a)(3) even requires

 5 “knowing receipt” as opposed to “[m]ere possession, with the appropriate intent.” (Opp. 14-15.)

 6 The statute at issue clearly states that “knowing receipt” is required: “Whoever, intending or

 7 knowing that the offense will benefit any foreign government, foreign instrumentality, or foreign

 8 agent, knowingly . . . receives, buys, or possesses a trade secret, knowing the same to have been

 9 stolen or appropriated, obtained, or converted without authorization.” 18 U.S.C. § 1831(a)(3)

10 (emphasis added). Thus, by the plain language of the statute, the government must show Jinhua

11 knowingly received or possessed a trade secret. And given UMC’s public press release, stating that

12 UMC’s senior leadership had no knowledge about Wang and Ho’s conduct, and that UMC stripped

13 any Micron influence out of the Technology Transfer Package before UMC’s DRAM was delivered

14 to Jinhua (Sloan Decl. ¶ 14; id. Ex. 4), the court should require the government to provide a bill of

15 particulars setting forth specific facts supporting the government’s allegations that Jinhua obtained

16 the alleged Trade Secrets knowing that they had been misappropriated or stolen.

17 III.        CONCLUSION
18             For the foregoing reasons, Jinhua respectfully requests that the Court issue an Order pursuant
19 to Federal Rule of Criminal Procedure 7(f) requiring the government to provide a bill of particulars.

20 DATED: June 9, 2021                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
21                                             By:            /s/ Jack P. DiCanio
                                                              JACK P. DICANIO
22                                                         MATTHEW E. SLOAN
                                                               MICHELLE KAO
23                                                           OLIVIA L. VADEN
                                                            Attorneys for Defendant
24                                             FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.

25

26   6     Further, to the extent the government is alleging that Jinhua received the purported trade
27 secrets at different times, the government must identify which of alleged Trade Secrets 1-8 it received
   and when. If the government is alleging that Jinhua only received the alleged trade secrets once,
28 then it should be compelled to identify when that was and which particular trade secrets Jinhua
   supposedly received at that time.
                                                      15
         JINHUA’S REPLY ISO MOTION FOR BILL OF PARTICULARS                      CASE NO.: 3:18-cr-00465-MMC
